Citation Nr: 1432203	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), to include an initial rating in excess of 10 percent prior to November 1, 2012.

2.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus with balanititis, erectile dysfunction, and peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent for service-connected peptic ulcer, to include entitlement to a compensable rating prior to October 30, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The November 2010 statement of the case also addressed the issues of entitlement to a compensable rating for residuals of right jaw injury, as well as service connection for prostatic hypertrophy, chronic heel pain, and an eye disorder.  However, in his January 2011 substantive appeal the Veteran only perfected his appeal for the issues captioned above.  Despite the Veteran's intentions, in October 2011 and December 2012 the RO issued supplemental statements of the case which also addressed the issues of right jaw injury, prostatic hypertrophy, heel pain, and an eye disorder.  However, in a subsequent March 2014 written brief the Veteran's representative again clarified the Veteran only intended to appeal the issues captioned above.  Therefore, the Board finds the Veteran does not intent to appeal the matters of a compensable rating for residuals of right jaw injury, as well as service connection for prostatic hypertrophy, chronic heel pain, and an eye disorder, and these issues are not before the Board at this time.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to November 1, 2012, PTSD caused occupational and social impairment with occasional decrease in work efficiency

2.  As of November 1, 2012, PTSD did not cause total occupational and social impairment at any point during the period on appeal.

3.  The Veteran's service-connected diabetes mellitus did not require insulin, restricted diet, and regulation of activities at any point during the period on appeal.

4.  The Veteran's peptic ulcer did not cause recurring symptoms once or twice yearly prior to October 30, 2012.

5.  The Veteran's peptic ulcer did not cause recurring severe symptoms two or three times a year, averaging 10 days in duration, or with continuous moderate manifestations at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2012, PTSD was 30 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Effective November 1, 2012, the criteria for a rating in excess of 70 percent for service-connected PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913(2013).

4.  The criteria for a rating in excess of 10 percent for service-connected peptic ulcer, to include a compensable rating prior to October 30, 2012, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7399-7304(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for several service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD

The Veteran's service-connected PTSD was assigned an initial 10 percent rating effective October 31, 2007.  In a December 2012 rating decision the RO increased his rating to 70 percent effective November 1, 2012.  His PTSD has been rated under diagnostic code 9411.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 10 percent rating is assigned when PTSD has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to required continuous medication.  Id.

A higher 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Veteran filed his current claim in October 2007.  In VA treatment records from that same month the Veteran described difficulties sleeping, including anxiety dreams, as well as a preference to be by himself.  The VA physician noted the Veteran was cooperative, polite, and well groomed.  His speech was logical, his affect euthymic, and insight and judgment were good.  He did not appear depressed and did not demonstrate any suicidal ideation.  A GAF score of 65 was assigned, suggesting mild symptoms.  The physician also prescribed Prazosin to treat the Veteran's sleep difficulties, and the Veteran attended group therapy.

Treatment records reflect he continued to attend group therapy throughout 2008, and was described as doing well in these sessions.

In August 2008, the Veteran was provided with a VA examination.  He reported that since retiring from his job with the police he had led a more isolated lifestyle.  He experienced anxiety, particularly in large standing crowds, for many years.  However he was able to attend some sporting events with his family when crowds were seated.  He also described experiencing increased anxiety related to the US invasion of Iraq.  He occasionally worked restoring used cars, and would help his neighbors with chores.  He also described enjoying taking his boat on the lake and playing basketball.  He experienced disturbed sleep with recurrent dreams.  Although the Veteran tried medication to treat his symptoms, he didn't like the side effects.

Upon examination the Veteran was well groomed, had good eye contact, was fully oriented, and spoke with a normal rate and rhythm of speech.  His affect was mildly anxious with no suicidal ideation.  The examiner opined Veteran met the requirements for PTSD, but his symptoms were generally mild with occasional flare-ups.  He assigned a current GAF score of 60, and noted the Veteran's lowest GAF for the past year was 55, both suggesting moderate symptoms.

The examiner's report reflects the Veteran experienced symptoms associated with a 30 percent rating, including chronic sleep impairment which required medication to treat.  Therefore, an increased initial 30 percent rating is granted.

However, the evidence does not establish the Veteran met the criteria for a higher 50 percent rating at this time.  He was noted to speak with a normal speech and did not demonstrate any impaired judgment or thinking.  Nor does the evidence reflect he experienced symptoms such as panic attacks or memory impairment.  Finally, the GAF scores assigned suggest he only experienced mild to moderate symptoms.  Accordingly, the criteria for a rating in excess of 30 percent have not been met.

In an October 2008 written statement, the Veteran described feeling that someone was following him, both while he was alone and in public, as well as recurrent dreams of being chased.  He also reported he no longer had contact with any of his former friends or co-workers.  He described it was hard to make friends and he did not trust strangers.  He was also jumpy and nervous, especially in response to sounds at night.

In a January 2011 written statement, the Veteran described his symptoms were "slightly increased" and he had longer periods of depression.  He also described ongoing nightmares and panic attacks.  He asserted the medications he had been prescribed made his symptoms worse.

However, VA treatment records from August 2012 reflect the Veteran's mood was "good," and he was given a trial of a new medication to improve his sleep.

Therefore, the Veteran's personal statement and medical records reflect he continued to experience the symptoms of a 30 percent rating, including anxiety and suspiciousness.  However, the Veteran still did not describe meeting the criteria associated with a higher rating.  For example, he did not describe experiencing symptoms such as panic attacks more than weekly, any difficulty understanding commands, or any impairment of memory.  Therefore, the criteria for a higher 50 percent rating were not met.

In November 2012, the Veteran was provided with an additional VA examination.   The examiner opined the Veteran had worsened since the prior examination, and was now more lethargic and withdrawn.  He experienced sleep difficulties, difficulty concentrating, hypervigilance, exaggerated startle response, and near-continuous panic or depression.  He also demonstrated mild memory loss, such as forgetting names, directions, or recent events.  Upon examination, he spoke with a flattened affect and demonstrated disturbances of motivation and mood.  The examiner opined the Veteran had occupational and social impairment with deficiencies in most areas, and difficulty in establishing and maintaining effective work and social relationships.

Therefore, the results of this examination reflect the Veteran's condition had increased in severity and now warranted a 70 percent rating.  This examiner's report does not suggest the Veteran's symptoms increased at any obtainable point prior to the examination.  Therefore, the Board finds the increased 70 percent rating effective the date of the examination was appropriate.

The evidence does not establish the Veteran had total occupational and social impairment or demonstrated the symptoms associated with a total disability rating, including gross impairment in thought processes, persistent delusions, or grossly inappropriate behavior.  Instead, the examiner specifically opined he had occupational and social impairment with deficiencies in most areas, the criteria associated with a 70 percent rating.  Accordingly, a higher total disability rating was not warranted.

Based on all the foregoing, an initial rating not to exceed 30 percent was warranted.  To this limited extent, the Veteran's appeal is granted.  However, the evidence does not establish a rating in excess of 30 percent was warranted prior to November 1, 2012, and does not establish a rating in excess of 70 percent was warranted at any point during the period on appeal.

Diabetes Mellitus

The Veteran filed his current claim for an increased rating for his service-connected diabetes mellitus in October 2007.  His service-connected diabetes mellitus has been rated under diagnostic code 7913 and been assigned a 20 percent rating throughout the period on appeal.  38 C.F.R. § 4.119.  

Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher 40 percent rating is not warranted unless diabetes mellitus requires insulin, restricted diet, and regulation of activities, defined as avoidance of strenuous occupational and recreational activities.  Id. (emphasis added).

As will be discussed, the Board finds the Veteran has not met the criteria associated with a higher 40 percent rating at any point during the period on appeal.  

Specifically, the evidence, including VA treatment records, does not establish the Veteran was prescribed insulin at any point during the period on appeal.  The October 2012 examiner did not indicate the Veteran required insulin to treat his diabetes.  In a January 2011 written statement even the Veteran himself stated he did not require insulin to treat his diabetes.  Therefore, the evidence does not establish the Veteran's diabetes required insulin to control, one of the criteria for a higher rating.

The Veteran asserted he is entitled to the next higher rating because his diabetes required the use of several oral medications, including Metformin, repaglinide, glipizide, as well as a restricted diet and regulation of activities.  However, the oral medications prescribed to the Veteran were all oral hypoglemic agents.  The criteria for the next higher rating requires insulin.  The Federal Circuit has held that pharmaceutical agents used for treating diabetes mellitus do not count as "requiring insulin" as needed for the higher 40 percent rating because DC 7913 is successive and cumulative.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  

Therefore, "requiring insulin" is a successive and cumulative criteria required for a higher 40 percent rating.  Because the evidence does not establish the Veteran required insulin to control his diabetes at any point during the period on appeal, his appeal for an increased rating is denied.

The regulations also provide that compensable complications of diabetes should be separately rated unless they are used to support a total rating.  Noncompensable complications are considered part of the diabetes process under DC 7913.  38 C.F.R. § 4.119 Note (1).  However, the evidence does not establish the Veteran experienced any compensable complication of diabetes during the period on appeal.

The Veteran's feet exams were normal throughout the period on appeal, and a recent 2012 eye examination showed no retinopathy.  Although the Veteran did complain of numbness and tingling in his extremities approximately once a month, the October 2012 VA examiner opined these symptoms were not evocative of diabetic neuropathy.  Accordingly, no compensable rating is warranted for any of these potential complications of diabetes.

The Veteran did report erectile dysfunction.  However, the June 2008 examiner opined this was not related to his diabetes mellitus.  Regardless, his occasional erectile dysfunction would not be compensable under schedular criteria.  Accordingly, no separate rating is warranted for erectile dysfunction as a complication of diabetes.

Finally, in an October 2008 written statement the Veteran alleged he had hypertension secondary to his diabetes mellitus.  However, a claim for hypertension secondary to diabetes was separately denied in a February 2009 rating decision.  The Veteran did not appeal that decision, and therefore the issue of hypertension secondary to diabetes mellitus is not before the Board at this time.  Therefore, no separate compensable rating is warranted.  

Based on the foregoing, the evidence does not establish the Veteran experienced any compensable complication of diabetes that would warrant a separate rating.  Therefore, no increased or separate rating for his diabetes mellitus is warranted, and his appeal is denied.

Peptic Ulcer

Finally, the Veteran is seeking an increased rating for his service-connected peptic ulcer.  He filed his current claim for an increased rating for his ulcer in October 2007.  At that time, his disability was assigned a noncompensable rating.  A compensable, 10 percent rating was assigned effective October 30, 2012.  His peptic ulcer is rated under Diagnostic Code 7399-7304, as analogous to a gastric ulcer.  38 C.F.R. § 4.114.

Under DC 7399-7304, a 10 percent rating is assigned for mild ulcer with recurring symptoms once or twice yearly.  A higher 20 percent rating is assigned for moderate ulcer with recurring episodes of severe symptoms two or three times a year, averaging 10 day in duration; or with continuous moderate manifestations.  Id.

VA treatment records from October 2007 and February 2008 reflect the Veteran did not have any complaints regarding his stomach.  During his March 2008 VA examination, the examiner opined the Veteran was effectively treating his gastric symptoms with medication and was he was currently asymptomatic.  Therefore, the medical evidence through the spring of 2008 does not reflect he experienced any ulcer symptoms.  Accordingly, a compensable rating is not warranted during this period.

In written statements submitted in October 2008 and January 2011 the Veteran described his ongoing discomfort and pain related to his peptic ulcer.  He described this disability required a restrictive diet and daily medication to control.  However, the Veteran did not describe how frequently his ulcer symptoms reoccurred despite his daily medication.  Accordingly, this evidence does not establish the Veteran met the criteria for a compensable rating, including mild ulcer symptoms recurring once or twice yearly.
In an August 2012 treatment record, the Veteran was noted to have gastroesophageal reflux disease well controlled by medication.  As no recurrence of symptoms was noted, the criteria for a compensable rating still were not met.

In October 2012 the Veteran was provided with a VA examination.  The Veteran described experiencing ulcer symptoms approximately every two weeks, which usually lasted for around an hour.  The examiner indicated the Veteran had recurring, non-severe symptoms four or more times a year, that lasted for less than one day for each duration.  His symptoms included abdominal pain, periodic vomiting, and recurrent nausea.  The examiner opined the Veteran's stomach condition impacted his work as it provided a "mild distraction."

The results of this examiner's report reflect the Veteran demonstrated the criteria for a compensable rating for the first time during the period on appeal.  Therefore, a 10 percent rating for mild symptoms recurring once or twice yearly was appropriate.

However, the Veteran did not meet the criteria for a higher, 20 percent rating, which requires recurring episodes of severe symptoms two or three times per year, and averaging ten days in duration.  Instead, the Veteran only experienced mild symptoms monthly which lasted for less than one day.  Accordingly, he did not meet the criteria for a higher 20 percent rating at any point during the appeal.  Based on the foregoing, his appeal for an increased rating for service-connected peptic ulcer is denied.

Extraschedular Consideration

In all of the foregoing, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD, diabetes mellitus, or peptic ulcer disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms regarding his PTSD were of social isolation, anxiety, and sleep difficulties.  His primary complaints regarding both his diabetes mellitus and his peptic ulcer were the difficulties of managing restricted diet and activities, as well as requiring daily medication.   These symptoms were all specifically contemplated in the respective schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Even if the Board were to find that step one of Thun had been satisfied regarding any of the above appeals, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disabilities on appeal do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for these disabilities, and is not currently employed.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  Therefore, referral for extraschedular consideration is not warranted for any of the issues on appeal.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in February 2008 and April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated.  The letters also informed the Veteran how disability ratings and effective dates were established prior to the initial RO adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and associated with the claims file.  The Veteran stated all his treatment has been at a VA medical facility, therefore no relevant private records were identified or obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's appeals.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these appeals.


ORDER

Prior to November 1, 2012, a 30 percent for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

AS of November 1, 2012, a rating in excess of 70 percent for service-connected PTSD is denied.

An increased rating for service-connected diabetes mellitus is denied.

An increased rating for service-connected peptic ulcer is denied.

REMAND

The Veteran is also seeking entitlement to TDIU based on his service-connected disabilities.  He is currently unemployed, having taken a voluntary early retirement from the police department in 1983.  He also meets the schedular criteria for TDIU under VA regulations.  See 38 C.F.R. § 4.16(a).  Accordingly, he would qualify for TDIU if the VA determines he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.

The claims file includes some evidence the Veteran may be unable to secure and follow substantially gainful employment, including his lay testimony.  Additionally, various medical professionals have opined his separate service-connected disabilities may each impact his ability to work.  However, none of the medical evidence of record addresses whether the Veteran is able to secure substantially gainful employment as a result of the combination of all his service connected disabilities, including PTSD, diabetes mellitus, peptic ulcer, and residuals of a right jaw fracture.  Therefore, remand is required for an opinion to address the Veteran's level of functional impairment caused by all of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from the appropriate expert(s) regarding the following question.  The expert should provide this opinion considering the Veteran's education and occupational experience, but irrespective of his age and any nonservice-connected disabilities.  

What level of occupational impairment does the Veteran have due to all his service-connected disabilities, including PTSD, diabetes mellitus, peptic ulcer, and residuals of a right jaw fracture?  
	
If such an opinion cannot be reached without an examination, schedule the Veteran for the appropriate examination.

2.  Then, readjudicate the appeal.  If TDIU remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


